FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofDecember HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). 2 December 2013 HSBC HOLDINGS PLC THIRD INTERIM DIVIDEND FOR 2013 On 7 October 2013, the Directors of HSBC Holdings plc declared the third interim dividend for 2013 of US$0.10 per ordinary share. The dividend is payable on 11 December 2013 to holders of record on 24 October 2013 on the Hong Kong Overseas Branch Register and on 25 October 2013 on the Principal Register or the Bermuda Overseas Branch Register. The dividend is payable in cash in United States Dollars, Sterling or Hong Kong Dollars, or a combination of these currencies and with a scrip dividend alternative. Dividends payable in cash in Sterling or Hong Kong Dollars will be converted from United StatesDollars at the forward exchange rates quoted by HSBC Bank plc in London at or about 11.00am on 2 December 2013 (US$1HK$7.75237 and £1US$1.63892). Accordingly, the cash dividend payable on 11 December 2013 will be: US$0.10 per share; approximately HK$0.775237 per share; or approximately £0.061016per share. For holders of American Depositary Shares ('ADSs'), each of which represents five ordinary shares, the cash dividend payable will be US$0.50 per ADS. It will be paid on 11 December 2013 in United States Dollars or in new shares to those who have elected to receive the scrip dividend alternative. The dividend for participants in the dividend reinvestment plan, operated by the Bank of New York Mellon, will be invested in additional ADSs. Ben J S Mathews Group Company Secretary HSBC Holdings plc SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:02 December 2013
